Citation Nr: 1219707	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for adjustment disorder with mixed anxiety and depression, currently rated as 50 percent disabling. 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the Board in December 2010.  A transcript of the hearing has been associated with the record.

This case was remanded for further development in March 2011.  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDING OF FACT

Adjustment disorder with mixed anxiety and depression is manifested by memory impairment, sleep difficulties, mood disturbances, irritability, anxiety, social isolation, avoidance and difficulties in maintaining employment. 




CONCLUSION OF LAW

Adjustment disorder with mixed anxiety and depression is no more than 50 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9432 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA specifically is to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in April 2008 and December 2008.  

Moreover, in December 2010, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issue on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claims. 

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability has not significantly changed and that a uniform rating is warranted throughout this appeal. 

The Veteran's adjustment disorder with mixed anxiety and depression is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9432, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

ANALYSIS

The Veteran expressed in April 2008 that his service-connected adjustment disorder with mixed anxiety and depression had increased in severity.  

In April 2008, he reported that he did not sleep well.  He stated he had difficulties at work and related being in a highly stressful environment.  

When examined in May 2008, the Veteran related that he could not sleep at times.  He stated that, when stressed, he ate as a comfort.  At that time, he reportedly was stressed with his job as a mental health social work counselor.  He related feelings of anger, irritability and anxiety.  He reported mood swings, racing thoughts and poor sleep as a result of stress.  He reported his symptoms were daily and of moderate severity.  

At that time, he had been married for seven years and had a daughter with whom he had a good relationship.  He maintained all activities of daily living without assistance.  He had no impairment in thought process or communication, and/or inappropriate behavior.  Examination revealed that he was alert and oriented.  His grooming was appropriate, speech average, mood cheerful, and affect full range.  His thought process was linear and goal directed without flight of ideas or looseness of associations.  He had no suicidal or homicidal ideations, and/or hallucinations.  Cognition appeared intact, and his insight and judgment were fair.  A GAF score of 65 was assigned.  

The VA examiner found that the Veteran did not appear to meet the criteria for bipolar disorder based on the DSM-IV criteria.  The Veteran had reported symptoms of irritability, poor sleep and anxiety but these were in the context of situational stressors and limited coping skills per history.  It was stated that the Veteran reported mood stability for the prior two years without any psychotropics including mood stabilizers and that his first "hypomanic" episode occurred secondary to a job stressor with his boss.  There appeared to be a chronic pattern of an adjustment disorder with problems with depression and anxiety due to limited coping skills.  The examiner found that there was no social impairment but some occupational impairment from a personality conflict between the Veteran and his boss.  

The Veteran related in July 2008 that he was depressed over losing his job.  In evaluations conducted between July 2008 and October 2009, he was shown to have normal cognition, appearance, orientation, perception, thought processes and thought content.  He had varying moods and rates of speech.  

In February 2009, the Veteran reported trouble dealing with others, irritability, poor impulse control, isolation and hypomania when in stressful situations.  He denied current suicidal or homicidal ideation.  He lived with his wife and their daughter.  His marriage was good and he was appreciative of his wife.  He stated he had held several jobs and was exploring dog grooming at that time.  He reported he had been fired from 16 out of 18 jobs over the previous 30 years.  

His mood was depressed with sadness, lack of interest, weight gain, anhedonia, hypersomnia, and increased isolation.  He reported an increase in anxiety with worries about finding new employment.  He enjoyed his dogs and believed that he got along better with dogs than people.  Examination revealed he was alert and oriented times three.  His affect was constricted, and his mood appeared depressed and anxious.  He was articulate and his speech was normal.  There was no evidence of thought disorder, hallucinations or sensory deficits.  The Veteran was casually dressed and satisfactorily groomed.  He was not considered an imminent threat to self or others.  A GAF score of 52 was assigned. 

The Veteran stated that he continued to struggle with unemployment in March 2009.  He reportedly had problems with disrupted social rhythm, over eating, hygiene, and avoidance of friends and isolation.  A GAF score of 52 was assigned.  

In May 2009, the Veteran reported that he had been isolating himself and had financial problems.  He was not working and was experiencing marital stress.  A GAF score of 50 was assigned.  

The Veteran expressed in June 2009 that he had been unemployed since July 2008 and that he was unable to find suitable employment.  He stated he had ongoing occupational and social impairments to include deficiencies in family relations, judgment, thinking and mood.  He stated that he had isolative behavior, neglect of personal hygiene, anti-social behavior, poor impulse control, poor judgment, depression and anxiety.  

During the December 2010 hearing, the Veteran stated that he had difficulties with employment but that he was recently trained to groom dogs.  He reported difficulties in his marriage and that his relationship with his daughter was up and down.  He stated he had periods of isolation and lack of sleep.  He also stated that he did not bathe as he should which was an issue for his wife.  

In the May 2011 VA examination, the Veteran reported alternating moods from manic to depressed.  Examination revealed his general appearance was clean.  His speech was spontaneous and coherent, attitude cooperative and friendly, affect appropriate, attention intact and mood expansive.  He was oriented times three, and his thought process and thought content were unremarkable.  He was without delusions, hallucinations, obsessive/ritualistic behavior, or inappropriate behavior.  His intelligence was average and he understood the outcome of his behavior.  There were no suicidal or homicidal thoughts and no panic attacks within the last year.  Impulse control was good.  He had episodes of violence to include slamming doors when mad but not within the previous couple of years.  He was able to maintain minimum personal hygiene but had slight problems with grooming and bathing.  His remote, immediate and recent memory were mildly impaired.  

The VA examiner stated that the Veteran had not paid any bills in the last eight years and deferred all of those responsibilities to his wife.  His wife handled all shopping reportedly due to his history of overspending when he is in a manic phase.  He worked part time as a dog groomer for the prior one to two years.  He reported he had lost eight weeks of work within the prior 12 months due to depressed mood.  The examiner stated that the Veteran only worked part time since his last VA examination.  It was stated that, though stable, his marital relationship was marginal as he expressed concern that his current wife might give up on him and obtain a divorce.  

The examiner did not find total occupational and social impairment due to mental disorder signs and symptoms; however, he found that there were deficiencies in family relations, work and mood.  No deficiencies in judgment or thinking were found.  The examiner determined that the Veteran had a moderate degree of industrial impairment and a mild degree of social impairment related to his service connected disorder.  The examiner stated that the Veteran had difficulty holding a job, has had multiple jobs and by self report has been fired from all of them because of his inability to get along with customers/clients, coworkers or supervisors.  The examiner stated that the Veteran's social impairment did not appear to be as closely related to his bipolar disorder.  A GAF score of 60 was assigned.  

Based on the evidence presented, the Board finds that a rating higher than 50 percent disabling for adjustment disorder with mixed anxiety and depression is not warranted.  At most, the evidence establishes occupational and social impairment with reduced reliability and productivity.  Throughout this appeal, the Veteran has remained married and reported a relationship with his daughter.  Although he has reported marital discord at times, he has remained married and more often than not reported a good relationship with his wife.  

The Veteran has had intermittent employment throughout this appeal; however, his employment issues have not been attributed solely to his service-connected disability.  Rather, the May 2008 examiner found that the Veteran had some occupational impairment from a personality conflict between him and his boss.  The May 2011 examiner determined that the Veteran had a moderate degree of industrial impairment and a mild degree of social impairment related to his service-connected disorder.  

The Veteran has reported neglect of personal hygiene, but the evidence establishes that his grooming and appearance has been appropriate during the majority of his examinations.  Only on one examination was he found to maintain minimum personal hygiene with a slight problem with grooming and bathing.  Examinations have revealed full orientation, and unremarkable thought process and thought content.  He is without suicidal ideation, obsessional rituals which interfere with routine activities and hallucinations.  He also denied recent panic attacks and had good impulse control when examined in May 2011.  The above findings justify a 50 percent rating and no more.  

The Veteran has been competent and credible when reporting his symptoms.  The Board recognizes the Veteran's report of memory impairment, sleep difficulties, mood disturbances, irritability and anxiety.  Also he reported social isolation, avoidance and difficulties in maintaining employment; however, these symptoms are already considered in the 50 percent rating.  These manifestations, even when accepted as true, do not warrant a 70 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. at 443.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's GAF scores have predominately ranged between 52 and 65.  GAF scores within this range indicate mild to moderate impairment.  Although a GAF score of 50 was assigned in May 2009 which indicates serious impairment, a GAF of 50 is at the upper end of the scale indicating serious impairment.  Further, the evidence this GAF score and the symptoms shown at the May 2009 exam were consistent with the criteria for the assigned 50 percent disability rating.  

In the view of the Board, the applicable GAF scores are consistent with the Veteran's adjustment disorder with mixed anxiety and depression symptomatology and the assignment of a 50 percent rating. 

Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with reduced reliability and productivity.  To the extent that the Veteran asserts that he should be assigned a higher evaluation, the medical evidence is far more probative than his lay pleadings.  In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating and no more.  Accordingly, the claim is denied.  

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The record reflects that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extraschedular consideration is not in order.


ORDER

A rating higher than 50 percent disabling for adjustment disorder with mixed anxiety and depression is denied.  


REMAND

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As noted above, the Veteran has appealed the denial of a rating higher than 50 percent disabling for his service connected adjustment disorder with mixed anxiety and depression.  He has indicated that he has problems maintaining employment because of his service connected disability.  A claim of TDIU is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

Accordingly, the case is REMANDED for the following actions:

The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate the claim.  If deemed necessary, the RO should obtain a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disability.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


